Citation Nr: 1116351	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, which denied the above-referenced claims.  

In October 2010, the Veteran testified before the undersigned Acting Veterans Law Judge during a Travel Board hearing held at the RO.  The transcript of the hearing has been obtained and is associated with the claims file.


FINDINGS OF FACT

1.  In an August 2000 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the August 2000 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The evidence is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss is related to noise exposure during his period of active service.

4.  The evidence is at least in relative equipoise on the question of whether the Veteran's tinnitus is related to noise exposure during his period of active service.

CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied the Veteran's claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the August 2000 rating decision, new and material evidence to reopen the claim for service connection for bilateral hearing loss has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board is reopening and granting the claim for service connection for bilateral hearing loss.  Similarly, the claim for service connection for tinnitus is granted in the decision below.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

New and Material Evidence

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for bilateral hearing loss and that the evidence is otherwise sufficient to award service connection for this disability.

The RO does appear to have reopened the Veteran's claim of service connection for hearing loss, as reflected in the July 2008 rating decision.  However, the question of whether new and material evidence has been received to reopen a claim must be addressed by the Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Turning to the specifics of the Veteran's claim, the RO denied the Veteran's claim for entitlement to service connection for hearing loss in an August 2000 rating decision.  In denying the claim, the RO noted that there was no evidence that the Veteran was diagnosed with bilateral hearing loss as defined by VA regulations or that the claimed disorder was related to his military service.  At the time of the August 2000 rating decision, the claims file included the Veteran's service treatment records, which were negative for evidence of a hearing loss disability as defined by VA regulations.  Also of record was a July 2000 VA audiological examination report, which showed that the Veteran's hearing was within normal limits through 4000 Hertz.    

In July 2007, the Veteran filed an application to reopen the previously denied claim for service connection for bilateral hearing loss.  In support of his claim, he submitted a July 2007 VA audiological evaluation report, which showed that he was diagnosed with mild to moderate high frequency hearing loss, as defined by VA regulations.

The RO denied the Veteran's application to reopen the denied claim in a November 2007 rating decision.  

In a May 2008 statement, the Veteran continued to request that his claim for service connection be reopened.  His statement was accompanied by copies of the July 2007 VA audiological evaluation and the July 2000 VA audiological examination report.    

Thereafter, the RO obtained the Veteran's VA treatment records.  Of particular note, a May 2008 audiology consult record shows that a clinical evaluation of the Veteran's hearing revealed bilateral hearing loss, as defined by VA regulations.  Subsequent treatment records show treatment for his diagnosed condition.

In July 2008, the Veteran underwent a second VA audiological examination, at which time the claims file was reviewed.  The examiner noted that the Veteran's military history was significant for noise exposure and that an March 1998 in-service hearing screening showed hearing loss at 6000 Hertz.  Following a clinical evaluation, the diagnosis was bilateral hearing loss.  The examiner noted that the Veteran served in a military occupational specialty where acoustic trauma is conceded.  He opined that the Veteran's hearing loss present at 6000 Hertz in 1998 was most likely caused by or the result of military noise exposure.  However, he concluded that his current hearing loss could not be attributed to his military acoustic trauma, as it occurred following his discharge. 

During the October 2010 Travel Board hearing, the Veteran presented testimony with respect to his claim.  He essentially reported that he experienced noise exposure due to his service in the infantry; he testified that he was exposed to noise from gunfire form rifles and mortar rounds.  He stated that his hearing symptomatology had progressively gotten worse over the years.  

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for hearing loss.  The new evidence, in part, consists of the July 2007 VA audiological evaluation and the July 2008 VA audiology examination report, which provide objective medical findings as to the Veteran's hearing thresholds.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it is objective audiometric findings regarding whether the Veteran currently has a hearing loss disability as defined by VA regulations, along with a medical opinion as to the etiology of the claimed disorder, both of which were not of record at the time of the August 2000 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, reopening the Veteran's claim of service connection for hearing loss is in order.

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heuer v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same  probative value.

Factual Background

As noted above, the Veteran claims that he currently has hearing loss and tinnitus that are both related to his military service.  More specifically, he claims that he experienced acoustic trauma while on active duty.  He essentially attributes his current hearing loss and tinnitus to the acoustic trauma he experienced during his military service.  

The Veteran's service personnel records confirm his service in the U.S. Army from September 1980 until September 2000.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) shows that he had numerous military occupational specialties, to include service in the infantry.  These records are negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.

The Veteran's service medical records have been associated with the claims file.  These records show treatment for ear infections in June 1995 and June 1998.  A March 1998 audiological screening revealed that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
15
15
LEFT
5
0
10
20
50

    
A May 2000 separation report of medical examination shows that the clinical examination of the Veteran's ears was normal.  On the audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
5
20
LEFT
10
0
5
20
25

In July 2000, the Veteran underwent a VA audiologic examination, at which time the Veteran reported experiencing noise exposure during his first three years of military service with an infantry unit.  He denied experiencing tinnitus.  The audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
5
0
10
15
20

The examiner determined that the test results revealed hearing within normal limits through 4000 Hertz.  The Veteran exhibited mild high frequency hearing loss in both ears for frequencies outside of those used for rating purposes.  The examiner stated that with the Veteran's positive history of noise exposure, it was felt that his hearing loss was most likely due to his military service.  

In support of his claim, the Veteran submitted a July 2007 VA audiological evaluation report.  He was noted to have retired from military service and to report a history of noise exposure from the range, mortars, rifles, and weapons.  On the audiologic evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
40
40
LEFT
5
15
30
55
50

The Veteran was diagnosed with high frequency hearing loss in both the right and left ears.  No etiology was provided with regards to this diagnosis.

Associated with the claims file is a May 2008 VA audiology consult note, which shows that the Veteran's hearing was assessed.  He reported having tinnitus and hearing loss and stated that he experience noise exposure during his military service.  He reported that his tinnitus began approximately one year prior.  He reported civilian noise exposure from rifles, which he stated he was around approximately once and month, and lawn equipment; he reported using hearing protection during these incidents.  The Veteran underwent an audiological examination, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20/15
25
45
45
LEFT
10
15/15
40
50
50

The diagnosis was bilateral hearing loss.  The examiner recommended the use of hearing aids.

In July 2008, the Veteran underwent a second VA audiological examination, at which time the claims file was reviewed.  The examiner noted that the Veteran served in the military, to include service in the infantry as a mortar platoon leader and a rifle platoon leader.  He noted that the Veteran's service treatment records included a March 1998 hearing screening that indicated moderate hearing loss at 6000 Hertz in the left ear.  

During the examination, the Veteran reiterated his report of military noise exposure, without the benefit of hearing protection.  He reported using hearing protection with all civilian noise exposure.  The Veteran indicated that his tinnitus began approximately one year prior, and he described his tinnitus as constant.  The examiner noted that the etiology of the tinnitus was consistent with noise exposure and bilateral hearing loss.  On the audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20/15
25
45
45
LEFT
10
15/15
40
50
50

The diagnosis was bilateral hearing loss and tinnitus.  In rendering the diagnosis, the examiner noted that the Veteran served in a specialty where acoustic trauma is conceded.  He stated that the Veteran's hearing loss present at 6000 Hertz in 1998 was most likely caused by or a result of military noise exposure.  He opined, however, that the Veteran's current hearing loss cannot be attributed to military acoustic trauma, as it occurred following discharge.  The examiner further stated that the onset of the Veteran's tinnitus was one year prior to the examination.  Therefore, he concluded that it was not caused by or a result of acoustic trauma in the military.

Analysis

Having reviewed the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  Initially, the Board notes that the medical evidence shows that the Veteran was diagnosed with hearing loss, as defined in 38 C.F.R. § 3.385, in July 2007.  He was diagnosed with tinnitus in May 2008.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorders. 

The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept his statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss and tinnitus, and how long the condition has bothered him, has remained consistent.  The Board finds that his statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the bilateral hearing loss and tinnitus consistent with his duty with an infantry unit during his period of active service.  In this regard, the Board highlights that the Veteran's service personnel records confirm his service with an infantry unit.  Moreover, VA has essentially conceded military acoustic trauma associated with this specialty.  As such, his account as to exposure to acoustic trauma during his period of active service is found to be credible and supported by the later diagnoses rendered by VA.  Id.

Although the medical evidence is negative for an opinion relating the Veteran's hearing loss and tinnitus to his military service, the Board finds that at the very least, there exists an approximate balance of evidence for and against the Veteran's claims.  In this regard, the Board notes that the July 2000 examiner determined that the Veteran had mild high frequency hearing loss for frequencies outside of the range of frequencies identified as a disability for VA purposes; the July 2000 examiner determined that this hearing loss was most likely due to his military service.  

In contrast, the July 2008 examiner essentially concluded that the Veteran's current hearing loss and tinnitus were not related to military acoustic trauma , as they both occurred following his discharge.  However, the examiner's reliance on the absence of diagnosed hearing loss and tinnitus in service runs counter to VA law and regulations which permit service connection for hearing loss even in those cases where hearing loss is not noted in service.  See Hensley v. Brown, 5 Vet. App. at 160 (observing that "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  As a result, the examiner did not provide adequate opinions as to the etiology of the Veteran's claimed hearing disorders.  Moreover, the examiner's opinion that the Veteran's tinnitus was unrelated to military acoustic trauma is inconsistent with his initial conclusion that the etiology of his tinnitus was consistent with noise exposure and hearing loss.  Thus, the July 2008 examiner's conclusions the claimed disorders are not related to military acoustic trauma are not found to be more probative evidence as to whether the Veteran's hearing loss and tinnitus are related to service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss and tinnitus is warranted.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claims, but such would not materially assist the Board in this determination.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for hearing loss and tinnitus is warranted.  Id.


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DEMETERIOS G. ORFANOUDIS	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affair


